Case 9:17-cv-80213-KAM Document 87 Entered on FLSD Docket 04/12/2019 Page 1 of 28



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.: 17-CV-80213-MARRA

  MT. HAWLEY INSURANCE
  COMPANY,

        Plaintiff,
  vs.

  ARTHUR R. ROEBUCK III &
  PATRICIA R. SWINDLE TRS
  d/b/a JUPITER WEST PLAZA;
  RIVIERA TRADING AND MARKETING,
  INC. d/b/a JUPITER WEST PLAZA;
  SCRIBE ENTERPRISES, INC. d/b/a
  JUPITER WEST PLAZA; and
  LESLIE J. FRYE, II,

        Defendants.
  _______________________________/

                                   ORDER AND OPINION

        THIS CAUSE is before the Court upon Plaintiff Mt. Hawley Insurance Company’s

  (“Mt. Hawley”) Dispositive Motion for Summary Judgment [DE 71], and Defendants’

  Motion for Partial Summary Judgment on the Complaint for Declaratory Relief [DE

  70]. Mt. Hawley’s single-count complaint seeks a declaratory judgment that it has no

  duty to defend or indemnify its policy holders (the owners of a shopping center that

  lease space to a bar/restaurant called Uncle Mick’s) for liability claims brought by a

  patron of Uncle Mick’s. Mt. Hawley moves for summary judgment in its favor finding

  there is no coverage under the Mt. Hawley policy for the claims asserted in the
Case 9:17-cv-80213-KAM Document 87 Entered on FLSD Docket 04/12/2019 Page 2 of 28



  underlying liability complaint,1 and Defendants move for partial summary judgment

  finding that Mt. Hawley has a continuing duty to defend the claims asserted against

  the policy holders in an underlying liability complaint.2 The motions are fully briefed3

  and ripe for review. The Court has carefully considered the entire Court file and is

  otherwise fully advised in the premises.

        This insurance coverage dispute arises out of an altercation between Leslie J.

  Frye, II (“Frye”) and Paul Cleary (“Cleary”) which occurred on December 14, 2014, in

  the parking lot for Uncle Mick’s Bar and Grill (“Uncle Mick’s”) located in Jupiter,

  Florida. The altercation ended with Frye being stabbed.

        Frye filed a lawsuit against Mt. Hawley’s insureds, Arthur R. Roebuck, III

  (“Roebuck”), Patricia R. Swindle (“Swindle”), Riviera Trading and Marketing, Inc.

  d/b/a Jupiter West Plaza (“Riviera Trading”), and Scribe Enterprises, Inc. d/b/a

  Jupiter West Plaza (“Scribe”) (together, “Policy Holders”) to recover for the injuries

  and damages he allegedly sustained as a result of the December 14, 2014 stabbing.

        Upon receiving notice of the lawsuit, Mt. Hawley tendered the defense of its

  Policy Holders to Uncle Mick’s primary commercial general liability insurer, Conifer

  Insurance Company (“Conifer”). Conifer did not accept Mt. Hawley’s tender. The

  parties dispute whether Mt. Hawley’s insurance policy provides coverage of Frye’s


        1
            See infra ¶¶ 7-12.
        2
            Id.
        3
            No reply was filed to Defendants’ Motion for Partial Summary Judgment.

                                       Page 2 of 28
Case 9:17-cv-80213-KAM Document 87 Entered on FLSD Docket 04/12/2019 Page 3 of 28



  lawsuit.

        Mt. Hawley has filed a single-count complaint seeking a declaratory judgment

  that it has no duty to defend or indemnify4 the Policy Holders for the claims brought

  by Frye. Mt. Hawley does not argue that the alleged facts do not bring Frye’s cause

  within the coverage of the insurance policy. Rather, Mt. Hawley argues it has no duty

  to defend claiming the Policy Holders have failed to satisfy a condition precedent to

  coverage. Specifically, “[b]y reason of Conifer’s refusal to defend and indemnify the

  Mt. Hawley insureds on Frye’s claims, on a primary basis, under a policy with limits

  equal to or greater than the liability limits of the Mt. Hawley policy, there has been a

  failure on the part of Defendants to comply with the condition precedent set forth in

  Paragraph 4 of the Conditions of Coverage endorsement.”5




        4
           Mt. Hawley seeks both a determination of a duty to defend and a duty to
  indemnify. Should the Court ultimately determine that Mt. Hawley has no duty to
  defend the Policy Holders in the Frye lawsuit, such a conclusion will be dispositive of
  the duty to indemnify. See Clarendon Nat'l Ins. Co. v. Vickers, 05-60805-CIV, 2006 WL
  8434796, at *3 (S.D. Fla. May 25, 2006) (“It is well-settled law in Florida that where
  an insurer has no duty to defend, it has no duty to indemnify its insured.”). On the
  other hand, if the Court concludes that Mt. Hawley owes the Policy Holders a
  defense, it would be premature to decide the question of indemnity until such time
  as the Frye suit has resulted in a final judgment, settlement, or other final
  resolution. See Scottsdale Ins. Co. v. Klub Kutter's Bar & Lounge, LLC, 17-CV-61321,
  2018 WL 1933702, at *6 (S.D. Fla. Apr. 24, 2018) (determining that insurer had a duty
  to defend the insured and staying the proceedings on the indemnity issue until the
  underlying case resulted in a final judgment, settlement, or final resolution through
  some other means); Mt. Hawley Insurance Company v. Maitland Center, LLC, 2018 WL
  3634579, at *4 (S.D. Fla. 2018) (same).
        5
             DE 79 at 3.

                                       Page 3 of 28
Case 9:17-cv-80213-KAM Document 87 Entered on FLSD Docket 04/12/2019 Page 4 of 28



        The Policy Holders respond that “nothing in the ‘eight corners’ of the

  Underlying Complaint and the Mt. Hawley Policy . . . demonstrate that the allegations

  in the Underlying Complaint fall exclusively within the Tenants and Contractors

  Exclusion . . .”6 The Policy Holders further assert that if the Court were to take the

  impermissible step and look at facts beyond the allegations in the Frye Complaint,

  those facts do not trigger the Tenants and Contractors Endorsement.7 The Policy

  Holders move for partial summary judgment finding that Mt. Hawley has a continuing

  duty to defend them in the Frye matter.

        6
           DE 77 at 3.
         Mt. Hawley identifies the Tenants and Contractors Endorsement as a condition
  precedent to coverage; Defendants identify it as an exclusion to coverage. The
  Tenants and Contractors Endorsement is a condition precedent, not an exclusion, to
  coverage.
         “A condition precedent is one that is to be performed before the agreement
  becomes effective . . . the implication is that the terms of a contract have been
  agreed on but that some act must be performed, or some event occur, before it shall
  be binding on the parties. An exclusion, on the other hand, is to declare that there
  never was insurance with respect to the excluded risk.” 6 Couch on Ins. § 81:19 (3d
  ed. 2018); Coconut Key Homeowners Ass'n, Inc. v. Lexington Ins. Co., 649 F. Supp. 2d
  1363, 1369 (S.D. Fla. 2009); State Farm Mut. Auto. Ins. Co. v. Curran, 135 So.3d 1071,
  1083 (Fla. 2014) citing Black's Law Dictionary 334 (9th ed. 2009) defining a “condition
  precedent” as “[a]n act or event, other than a lapse of time, that must exist or occur
  before a duty to perform something promised arises.”
         The Policy clearly states that if a tenant fails to have primary commercial
  general liability insurance with limits equal to or greater than $1,000,000 prior to, or
  at the commencement of, the lease, Mt. Hawley has no obligation to defend or
  indemnity the Policy Holders for injuries arising directly or indirectly from the
  occupation, use or maintenance of any premises leased to a tenant. The
  endorsement does not exclude risk. Rather it identifies the conditions that have to
  be met before there is the potential for coverage for bodily injury claims under the
  Mt. Hawley Policy. See infra ¶ 6.
        7
            DE 77 at 6.

                                       Page 4 of 28
Case 9:17-cv-80213-KAM Document 87 Entered on FLSD Docket 04/12/2019 Page 5 of 28



  Undisputed Material Facts

  The Mt. Hawley Policy

  1.    Mt. Hawley issued a commercial general liability insurance policy to Susi

        Holdings, Inc. as named insured for the period from May 25, 2014 to May 25,

        2015; Policy No. MGL017764 (the “Mt. Hawley Policy”).8

  2.    The Mt. Hawley Policy also names Riviera Trading, Scribe and their joint

        venture partners as insureds, and lists 6661-6791 W. Indiantown Rd., Jupiter,

        Florida as an insured location.9

  3.    With respect to the coverage for bodily injury liability, the Mt. Hawley policy

        states, in pertinent part, as follows:

        SECTION I – COVERAGES

        COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE LIABILITY

        1. Insuring Agreement

              a.     We will pay those sums that the insured becomes
                     legally obligated to pay as damages because of
                     "bodily injury" or "property damage" to which this
                     insurance applies. We will have the right and duty to
                     defend the insured against any "suit" seeking those
                     damages. However, we will have no duty to defend
                     the insured against any "suit" seeking damages for
                     "bodily injury" or "property damage" to which this
                     insurance does not apply.10


        8
             DE 1-1 at 6.
        9
             DE 1-1 at 9.
        10
             DE 1-1 at 10.

                                         Page 5 of 28
Case 9:17-cv-80213-KAM Document 87 Entered on FLSD Docket 04/12/2019 Page 6 of 28



  4.    The Mt. Hawley Policy defines the term “bodily injury” as “bodily injury,
        sickness or disease sustained by a person, including death resulting from any of
        these at any time.”11

  5.    The Mt. Hawley Policy defines the term “suit,” in part, as “a civil proceeding
        in which damages because of ‘bodily injury,’ ‘property damage’ or ‘personal
        and advertising injury’ to which this insurance applies are alleged.”12

  6.    The Mt. Hawley Policy contains an endorsement, Form No. CGL 102B (12/12),
        titled TENANTS AND CONTRACTORS - CONDITIONS OF COVERAGE (“Tenants and
        Contractors Endorsement”), which reads in pertinent part as follows:

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
               TENANTS AND CONTRACTORS – CONDITIONS OF COVERAGE

  We shall have no obligation to defend or indemnity any insured for any “bodily
  injury,” “property damage,” and/or “personal and advertising injury” arising directly
  or indirectly from a commercial tenant’s occupation, use or maintenance of any
  premises leased to such tenant by any insured, such tenant’s operations of any kind,
  or work by a “contractor” unless each and every of the following conditions is
  satisfied:

        1. Certificates of insurance are obtained from the tenant prior to
           commencement of the lease. Such certificates of insurance must
           list primary commercial general liability coverage in effect for
           the entirety of the tenancy.

        2. Written agreements are obtained from the tenant which hold
           harmless and indemnify the insured(s) against whom the claim is
           made for all injuries, claims, and suits arising directly or
           indirectly from the tenant’s use or maintenance of any premises
           leased to the tenant by any insured, or from the tenant’s
           operations of any kind. Such agreements must expressly provide
           indemnification to the fullest extent permitted by law. Such
           agreements must be contained in the lease agreement and be
           signed by the parties to the lease prior to or at the
           commencement of the lease.

        11
             DE 1-1 at 23.
        12
             DE 1-1 at 25.

                                      Page 6 of 28
Case 9:17-cv-80213-KAM Document 87 Entered on FLSD Docket 04/12/2019 Page 7 of 28



        3. The lease agreement must also require in writing that the tenant
           will obtain additional insurance coverage under its primary
           commercial general liability policy for each insured(s) against
           whom the claim is made. Such agreements must be contained in
           the lease agreement and be signed by the parties to the lease
           prior to or at the commencement of the lease. Such agreements
           must require limits of additional insured coverage equal to or
           greater than the limits of this policy. Such agreements must state
           that the additional insured coverage is to primary and
           noncontributory.

        4. The tenant’s primary commercial general liability insurer agrees
           to defend and indemnify every insured against whom the claim is
           made for “bodily injury,” “property damage,” and/or “personal
           and advertising injury,” and does so on a primary basis under a
           policy with limits equal to or greater than the limits of this
           policy.13

  The Underlying Complaint

  7.    On or about September 17, 2015, Frye filed a lawsuit styled Leslie J. Frye, II

        vs. Uncle Mick’s Inc. d/b/a Uncle Mick’s Bar & Grill; Jupiter West Plaza;

        Arthur R. Roebuck, III, and Patricia R . Swindle TRS, d/b/a Jupiter West Plaza;

        Riviera Trading and Marketing, Inc. d/b/a Jupiter West Plaza; and Scribe

        Enterprises, Inc. d/b/a Jupiter West Plaza (“Defendants”), in the Circuit Court

        of the Fifteenth Judicial Circuit in and for Palm Beach County, Florida, Case

        No. 2015-CA-010556 (AF) (the “Underlying Complaint”).14 It alleges five counts

        of negligence.




        13
             DE 1-1 at 46 (emphasis added).
        14
             DE 1-2; DE 72-2 (Amended Complaint).

                                       Page 7 of 28
Case 9:17-cv-80213-KAM Document 87 Entered on FLSD Docket 04/12/2019 Page 8 of 28



  8.    The Underlying Complaint seeks recovery for personal injuries allegedly

        suffered by Frye.15

  9.    The Underlying Complaint alleges that “On or about December 14, 2014, [Frye]

        was a business invitee lawfully on the premises when he was attacked,

        assaulted and battered resulting in significant personal injury.”16

  10.   The Underlying Complaint alleges that the Policy Holders “owned, operated,

        maintained and controlled the premises known as Jupiter West Plaza. Said

        plaza is located at 6671 W. Indiantown Road, Jupiter, FL 33458. (Hereinafter

        the “Premises”).”17

  11.   The Underlying Complaint alleges that the incident involving Frye occurred in

        the parking lot of the Jupiter West Plaza.18

  12.   Each of the Policy Holders is alleged to have owed Frye a duty of care because

        each owned, leased, operated, possessed, controlled, and/or maintained the

        premises including the parking lot.19




        15
             Id.
        16
             DE 72-2, ¶ 9.
        17
             DE 72-2,¶¶ 5-7.
        18
          See, e.g., DE 72-2, ¶¶ 20, 26, 35, 41 (alleging generally that Defendants
  breached their duty of care for failure to protect the parking lot).
        19
             See, e.g., DE 72-2, ¶¶ 5, 6, 7, 22, 37.

                                         Page 8 of 28
Case 9:17-cv-80213-KAM Document 87 Entered on FLSD Docket 04/12/2019 Page 9 of 28



  The Mt. Hawley Complaint

  13.   Mt. Hawley’s Complaint in the case at bar sets forth a single count for

        declaratory relief (the “Mt. Hawley Complaint”).20

  14.   The Mt. Hawley Complaint asks this Court to determine that Mt. Hawley has

        “no duty to defend or indemnify” the Policy Holders.21

  The Jupiter West Plaza

  15.   Scribe and Riviera Trading (as part of a joint venture) own Jupiter West Plaza,

        including the parking lot.22

  16.   The Jupiter West Plaza is a shopping center with multiple tenants and Uncle

        Mick’s leases two of the suites at the shopping center.23

  17.   All of the tenants at Jupiter West Plaza have use of the parking lot.24

  18.   Precise Property, on behalf of the landlords, maintains the parking lot,

        including the lighting.25




        20
             DE 1.
        21
             DE 1 at 10.
        22
           Transcript of the deposition of Robert Blatt, corporate representative for
  the landlord, taken June 8, 2018 (“Blatt Dep.”). DE 64-1 at 8.
        23
           DE 37-1 at 22; Transcript of the deposition of Kent Martinson, corporate
  representative of Uncle Mick’s, taken August 21, 2018 (“Martinson Dep.”). DE 66,
  also DE 72-3 at 9.
        24
             Blatt Dep. at 41.
        25
             Blatt Dep. at 55.

                                       Page 9 of 28
Case 9:17-cv-80213-KAM Document 87 Entered on FLSD Docket 04/12/2019 Page 10 of 28



   Uncle Mick’s Bar and Grill

   19.   Uncle Mick’s is located in the Jupiter West Plaza and is a defendant named in

         the Underlying Complaint.

   20.   On December 14, 2014, Uncle Mick’s was a tenant under a written lease

         agreement entered into with Riviera Trading and Scribe for the premises

         located 6671 W. Indiantown Rd, Jupiter, FL (“Lease Agreement”).26

   21.   Section 7.A. of the Lease Agreement provides, in relevant part, that:

              7. Common Use Areas and Facilities:

                 A. All facilities furnished in the Shopping Center and designated for the
                    general common use of occupants of the Shopping Center, including
                    the Tenant, …which facilities include but are not limited to, parking
                    areas …, shall at all times be subject to the exclusive control and
                    management of the Landlord …

                     … Tenant, his customers and invitees, shall have the right, during the
                     term of this Lease, to use such parking area in common with other
                     Tenants of the Shopping Center, subject to the terms herein. Tenant
                     shall keep the sidewalks immediately abutting the leased premises
                     free from obstructions of all nature and properly swept.27

   22.   Section 7.B. of the Lease Agreement further provides, in relevant part, that:

         B. Cost of Common Area Maintenance:

         The Tenant agrees to pay to the Landlord, as additional rent, its proportionate
         share of the total cost incurred by the Landlord in operating and maintaining
         the common area in the Shopping Center.

                                              ***

         26
              DE 72-4.
         27
              DE 37-1at 5 (emphasis added).

                                        Page 10 of 28
Case 9:17-cv-80213-KAM Document 87 Entered on FLSD Docket 04/12/2019 Page 11 of 28



         … “Common Area” … shall mean all areas space … provided by Landlord for the
         common or joint use and benefit of the Tenants and occupants of the Shopping
         Center, and their employees, agents, servants, customers and other invitees,
         including without limitation, parking areas …28

         Therefore, the Lease Agreement gives Uncle Mick’s and its patrons the right to

   use the parking lots of the shopping center for its business operations.29 In addition,

   Uncle Mick’s pays, as additional rent, a proportionate share of the cost to maintain

   the parking lots, the lighting and other common areas of the shopping center.30

   23.   Uncle Mick’s has a rear entrance that is used by patrons to access the parking

         spots located behind the bar.31

   24.   The area of the parking lot where the assault on Frye occurred is an area

         where patrons of Uncle Mick’s are permitted to park.32

   25.   Uncle Mick’s does not have the right to control the parking lot adjacent to it’s

         premises, and has no responsibility to provide lighting for the parking lot at

         Jupiter West plaza.33




         28
              Id. (emphasis added).
         29
              Blatt Dep. at 57.
         30
              Blatt Dep. 57–58; Martinson Dep. at 24.
         31
              Martinson Dep. at 10.
         32
              Martinson Dep. at 21-23; Blatt Dep. at 41.
         33
              Blatt Dep. at 55; Martinson Dep. at 31-32.

                                        Page 11 of 28
Case 9:17-cv-80213-KAM Document 87 Entered on FLSD Docket 04/12/2019 Page 12 of 28



   26.   Each night, employees of Uncle Mick’s clean up any rubbish that is in the

         immediate area outside the rear entrance to the bar.34

   Leslie Frye

   27.   Frye, the plaintiff in the underlying liability action, was a patron at Uncle

         Mick’s on December 14, 2014.35 He and a friend, Patrick Dunn (“Dunn”),

         shared a pitcher of beer and some chicken wings.36

   28.   At some point Frye went out the back door of Uncle Mick’s bar, and into the

         parking lot where his van was parked.37

   29.   Frye had not yet gotten to his van, when he heard screaming.38

   30.   Frye saw two women trying to get a guy off another woman, and yelled for the

         man to stop.39

   31.   The man, later identified as Cleary, then came running across the parking lot

         and attacked Frye, stabbing him with a knife.40




         34
              Martinson Dep. at 36.
         35
             Transcript of the deposition of Leslie Frye, taken February 6, 2017, DE 72-10
   at 51 (“Frye Dep.”).
         36
              Id. at 54.
         37
              Id. at 55; 58.
         38
              Id. at 58.
         39
              Id. at 59.
         40
              Id. at 62; 78.

                                       Page 12 of 28
Case 9:17-cv-80213-KAM Document 87 Entered on FLSD Docket 04/12/2019 Page 13 of 28



   32.   A few moments later, Frye’s friend, Dunn, came out of the back door of Uncle

         Mick’s and came to Frye’s assistance, tackling Cleary.41

   33.   While Dunn was on top of Cleary, another unidentified person kneed Dunn off

         of Cleary. Frye had seen this unidentified person inside Uncle Mick’s bar

         earlier that evening.42

   34.   Frye’s injuries occurred during the altercation with Cleary in the parking lot of

         Jupiter West Plaza.43 Cleary was unknown to Frye or Uncle Mick’s before the

         stabbing.44

   35.   When the altercation in the parking lot occurred, Uncle Mick’s was operational

         and open for business.45

   36.   The parking lot where the altercation occurred is used by patrons of Uncle

         Mick’s with the Landlord’s knowledge and consent.46




         41
              Id. at 56-57; 68–69.
         42
              Id. at 70-71.
         43
            Transcript of the Deposition of Teresa McNail, Assistant Vice President of
   claims for Mt. Hawley, taken May 30, 2018 (“McNail Dep.”), DE 65 at 32–33, 50–51, 75.
         44
              Martinson Dep. at 33; Frye Dep. at 70.
         45
              Martinson Dep. at 15.
         46
              Blatt Dep. at 57.

                                        Page 13 of 28
Case 9:17-cv-80213-KAM Document 87 Entered on FLSD Docket 04/12/2019 Page 14 of 28



   Conifer Insurance Company

   37.   On December 14, 2014, Uncle Mick’s was insured under a commercial general

         liability policy issued by Conifer Insurance Company.47

   38.   Uncle Mick’s policy of liability insurance with Conifer provides only $50,000 in

         coverage for assault and battery claims.48

   39.   The Conifer policy does not have liability limits equal to or greater than the

         limits of the Mt. Hawley Policy which has liability limits of $1,000,000 per

         occurrence.49

   40.   After Frye filed suit, on April 23, 2015, Mt. Hawley tendered the defense of its

         policyholders to Conifer.50

   41.   Conifer has not accepted Mt. Hawley’s tender of its policyholders’ defense in

         the Frye lawsuit.51

   Standard of Review

         Summary judgment should be granted only if there is no genuine issue of

   material fact and the moving party is entitled to judgment upon application of the

   law to the undisputed material facts. Fed. R. Civ. P. 56(a). In determining whether


         47
              See Conifer Policy, DE 72-5.
         48
              Id. at 64.
         49
              Id.
         50
              McNail Dep. at 69–70.
         51
              Id. at 39; 74.

                                         Page 14 of 28
Case 9:17-cv-80213-KAM Document 87 Entered on FLSD Docket 04/12/2019 Page 15 of 28



   there is a disputed issue of material fact, courts must draw all reasonable inferences

   in favor of the party opposing summary judgment.52 Although cross-motions for

   summary judgment “‘may be probative of the non-existence of a factual dispute’”

   they “‘will not, in themselves, warrant [the granting of] summary judgment.’”53

   However, where summary judgment turns on a pure question of law, such as the

   interpretation of an unambiguous contract provision, there are no relevant factual

   disputes.54 “Summary judgment is appropriate in declaratory judgment actions

   seeking a declaration of coverage when the insurer’s duty, if any, rests solely on the

   applicability of the insurance policy, the construction and effect of which is a matter

   of law.”55




          52
            Adickes v. S. H. Kress & Co., 398 U.S. 144, 157 (1970); Ave. CLO Fund, Ltd.
   v. Bank of Am., N.A., 723 F.3d 1287, 1294 (11th Cir. 2013).
          53
            United States v. Oakley, 744 F.2d 1553, 1555 (11th Cir. 1984) (quoting
   Bricklayers Int’l Union, Local 15 v. Stuart Plastering Co., 512 F.2d 1017, 1023 (5th
   Cir. 1975)).
          54
             See Fernandez v. Homestar at Miller Cove, Inc., 935 So.2d 547, 550 (Fla.
   Dist. Ct. App. 2006); Fayad v. Clarendon Nat. Ins. Co., 899 So.2d 1082, 1085 (Fla.
   2005).
          55
            Amerisure Ins. Co. v. Auchter Co., 16-CV-407-J-39, 2018 WL 4293149, at *10
   (M.D. Fla. 2018) citing Northland Cas. Co. v. HBE Corp., 160 F. Supp. 2d 1348, 1358
   (M.D. Fla. 2001): see also Maryland Cas. Co. v. Fla. Atl. Orthopedics. P.L., 771 F.
   Supp. 2d 1328, 1331-32 (S.D. Fla. 2011).

                                       Page 15 of 28
Case 9:17-cv-80213-KAM Document 87 Entered on FLSD Docket 04/12/2019 Page 16 of 28



         The insured bears the burden of proving the claim falls within the Policy's

   affirmative grant of coverage.56 Once the insured shows coverage, the burden shifts

   to the insurer to prove an exclusion (often contained within an endorsement) applies

   to the coverage.57 If there is an exception to the exclusion, the burden once again is

   placed on the insured to demonstrate the exception to the exclusion.58

   Discussion

         Mt. Hawley maintains that it has no obligation to defend or indemnify the

   Policy Holders in the Frye litigation. According to Mt. Hawley, this is because Frye’s

   claims arises directly or indirectly from Uncle Mick’s occupation or use of the leased

   premises. This fact, according to Mt. Hawley, triggers the Policy Holders to meet

   each and every condition set forth in the Policy’s Tenants and Contractors

   Endorsement - Conditions of Coverage. “By reason of Conifer’s refusal to defend and

   indemnify the Mt. Hawley insureds on Frye’s claims, on a primary basis, under a

   policy with limits equal to or greater than the liability limits of the Mt. Hawley policy,

   there has been a failure on the part of [Uncle Mick’s] to comply with the condition




         56
            East Fla. Hauling, Inc. v. Lexington Ins. Co., 913 So.2d 673, 678 (Fla. Dist.
   Ct. App. 2005); Hudson Ins. Co. v. Double D Mgmt. Co., Inc., 768 F.Supp. 1542 (M.D.
   Fla. 1991).
         57
            LaFarge Corp. v. Travelers Indem. Co., 118 F.3d 1511, 1516 (11th Cir. 1997);
   Hermitage Ins. Co. v. Studio, Inc. Night Club Corp., 08-CV-330, 2009 WL 103664, at *3
   (M.D. Fla. 2009).
         58
              Id.

                                        Page 16 of 28
Case 9:17-cv-80213-KAM Document 87 Entered on FLSD Docket 04/12/2019 Page 17 of 28



   precedent set forth in Paragraph 4 of the Conditions of Coverage endorsement.”59

   Eight Corners Rule

              Florida60 law places on the insured the burden of proving that a claim

   against it is covered by the insurance policy.61 In Florida, “the general rule is that an

   insurance company's duty to defend an insured is determined solely from the

   allegations in the complaint against the insured, not by the actual facts of the cause

   of action against the insured, the insured's version of the facts or the insured's

   defenses.”62 Florida refers to this as the eight corners rule — solely comparing the

   third party's filings to the language of the insurance policy, including the

   endorsements, to determine an insurer’s duty to defend.63 This means Mt. Hawley’s

   duty to defend arises if the facts and legal theories in Frye’s filings against the Policy


         59
              DE 79 at 3.
         60
             The Court is Erie-bound by Florida law in deciding this diversity case. See
   Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938); Hartford Acc. and Indem. Co. v.
   Beaver, 466 F.3d 1289, 1291 (11th Cir. 2006).
         61
            LaFarge Corp. v. Travelers Indem. Co., 118 F.3d 1511, 1516 (11th Cir. 1997)
   citing Hudson Ins. Co. v. Double D Mgmt. Co., Inc., 768 F.Supp. 1542 (M.D. Fla. 1991).
         62
              Morette Co. v. Southern–Owners Ins. Co., 301 F. Supp. 3d 1175, 1182 (N.D.
   Fla. 2017) quoting Amerisure Ins. Co. v. Gold Coast Marine Distribs., Inc., 771 So.2d
   579, 580–81 (Fla. Dist. Ct. App. 2000); see also, Jones v. Florida Ins. Guar. Ass'n, Inc.,
   908 So.2d 435, 442-43 (Fla. 2005); James River Ins. Co. v. Ground Down Eng'g, Inc.,
   540 F.3d 1270, 1275 (11th Cir.2008) (“the duty to defend depends solely on the facts
   and legal theories alleged in the pleadings and claims against the insured”); National
   Union Fire Ins. Co. v. Lenox Liquors, Inc., 358 So.2d 533, 536 (Fla. 1977).
         63
            Regions Bank v. Commonwealth Land Title Ins. Co., 977 F. Supp. 2d 1237,
   1259 (S.D. Fla. 2013).

                                         Page 17 of 28
Case 9:17-cv-80213-KAM Document 87 Entered on FLSD Docket 04/12/2019 Page 18 of 28



   Holders potentially bring the suit within the policy coverage.64

         “Under Florida law, an insurance provider’s duty to defend an insured party

   ‘depends solely on the facts and legal theories alleged in the pleadings and claims

   against the insured.’”65 “The duty to defend ‘arises when the relevant pleadings

   allege facts that fairly and potentially bring the suit within policy coverage.’”66

   “Thus, an insurer is obligated to defend a claim even if it is uncertain whether

   coverage exists under the policy.”67 “When the actual facts are inconsistent with the

   allegations in the complaint, the allegations in the complaint control in determining

   the insurer’s duty to defend.”68 Accordingly, “there generally is no need for a


         64
            Westport Ins. Corp. v. VN Hotel Grp., LLC, 513 F.App’x 927, 931 (11th Cir.
   2013); Nat'l Union Fire Ins. Co. v. Lenox Liquors, Inc., 358 So.2d 533, 536 (Fla. 1977);
   Amerisure Ins. Co. v. Orange & Blue Const., Inc., 913 F. Supp. 2d 1363, 1368 (S.D.
   Fla. 2012) (Marra, J.); Foremost Signature Insurance Company v. Silverboys, LLC,
   Case No. 17-20581-CV, 2018 WL 279361, at *3 (S.D. Fla. 2018); First Specialty Ins.
   Corp. v. Milton Constr. Co., No. 12–20116, 2012 WL 2912713, at *3 (S.D. Fla. July 16,
   2012).
         65
            Stephens v. Mid-Continent Cas. Co., 749 F.3d 1318, 1323 (11th Cir. 2014)
   (quoting James River Ins. Co. v. Ground Down Eng'g, Inc., 540 F.3d 1270, 1275 (11th
   Cir. 2008)).
         66
             Id. (citing Lawyers Title Ins. Corp. v. JDC (Am.) Corp., 52 F.3d 1575, 1580
   (11th Cir. 1995); U.S. Fire Ins. Co. v. Hayden Bonded Storage Co., 930 So. 2d 686, 691
   (Fla. Dist. Ct. App. 2006)).
         67
            Id. (quoting Mid-Continent Cas. Co. v. Am. Pride Bldg. Co., LLC, 601 F.3d
   1143, 1149 (11th Cir. 2010)) (quoting First Am. Title Ins. Co. v. Nat'l Union Fire Ins.
   Co., 695 So. 2d 475, 476 (Fla. Dist. Ct. App. 1997)).
         68
             Id. (quoting Jones v. Florida Ins. Guar. Ass'n, Inc., 908 So. 2d 435, 443 (Fla.
   2005)) (quoting Baron Oil Co. v. Nationwide Mut. Fire. Ins. Co., 470 So. 2d 810, 814
   (Fla. Dist. Ct. App. 1985) (even though both parties conceded that plaintiff suing

                                         Page 18 of 28
Case 9:17-cv-80213-KAM Document 87 Entered on FLSD Docket 04/12/2019 Page 19 of 28



   declaratory action in respect to the insurer’s obligation to defend.”69 In contrast, if

   the alleged facts and legal theories do not fall within a policy’s coverage, no duty to

   defend arises.70

   Exception to the Eight Corners Rule

         Mt. Hawley asserts that

         [t]he determination of whether Mt. Hawley has a duty to defend
         requires consideration of extrinsic evidence, as the facts necessary to
         determine Mt. Hawley’s obligations under the policy are not of the type
         that would be alleged in the underlying complaint. The facts concerning
         whether the insureds have complied with the conditions precedent for
         coverage under the Conditions of Coverage endorsement would not be
         alleged in the underlying liability action, i.e., whether the “tenant’s
         primary commercial general liability insurer agreed to defend and
         indemnify every insured against whom the claim is made for “bodily
         injury,” … and does so on a primary basis under a policy with limits
         equal to or greater than the limits of the [Mt. Hawley] policy.” Thus,
         the Court is permitted to look at extrinsic evidence to determine
         whether, in light of the conditions precedent to coverage set forth in
         the Conditions of Coverage endorsement, Mt. Hawley has a duty to
         defend and indemnify the Defendants in the underlying liability action.

   DE 79 at 6.




   Baron in the underlying suit was an employee of the company — a fact which
   triggered an exclusion in Baron's insurance policy, the complaint itself did not
   mention this fact and the court thus found that the insurer had a duty to defend even
   when the actual facts clearly showed that the claims were not covered). 470 So. 2d
   at 811-812, 814.
         69
             Higgins v. State Farm Fire & Cas. Co., 894 So. 2d 5, 10 (Fla. 2004)
   (“Higgins”).
         70
            Lawyers Title Ins. Corp. v. JDC (America) Corp., 52 F.3d 1575, 1584 (11th
   Cir. 1995).

                                        Page 19 of 28
Case 9:17-cv-80213-KAM Document 87 Entered on FLSD Docket 04/12/2019 Page 20 of 28



         “Florida courts have found . . . that in special circumstances, a court may

   consider extrinsic facts if those facts are undisputed, and, had they been pled in the

   complaint, they clearly would have placed the claims outside the scope of

   coverage.”71 “[H]owever, such cases are best viewed ‘as exceptional cases in which

   courts have crafted an equitable remedy when it is manifestly obvious to all involved

   that the actual facts placed the claims outside the scope of coverage.’”72

         71
             Stephens v. Mid-Continent Cas. Co., 749 F.3d 1318, 1323-1324 (11th Cir.
   2014) (“Stephens”) citing Nateman v. Hartford Cas. Ins. Co., 544 So. 2d 1026 (Fla.
   Dist. Ct. App. 1989) (“Nateman”) (recognizing and applying exception on issue of who
   is an insured); see also, Nationwide Mut. Fire Ins. Co. v. Keen, 658 So. 2d 1101, 1103
   (Fla. Dist. Ct. App. 1995) (“Keen”) (consideration of uncontroverted fact not
   contained in underlying complaint permitted in determining duty to defend where
   “[t]he insured conceded to the carrier shortly after the incident that a critical and
   objective fact placed any claim beyond coverage.”); Underwriters at Lloyds London
   v. STD Enterprises, Inc., 395 F. Supp. 2d 1142, 1144, 1146, 1150 (M.D. Fla. 2005)
   (“STD Enterprises”) (equitable departure from the general treatment of a duty to
   defend because employee failed to mention in his complaint that he was using
   vehicle for business purposes, a fact that would have barred coverage under the
   exclusion).
         72
             Stephens, 749 F.3d at 1323-24 (quoting First Specialty Ins. Corp. v. 633
   Partners, 1324 Ltd., 300 F.App’x 777, 786 (11th Cir. 2008) (unless it is “manifestly
   obvious to all involved that the actual facts placed the claims outside the scope of
   coverage,” Keen and STD Enterprises should be regarded as exceptional cases, and
   citing a case deeming Keen to be an aberration); Addison Insur. Co. v. 4000 Island
   Blvd. Condo. Assoc., Inc., 721 F.App’x 847, 854 (11th Cir. 2017); see also, Higgins, 894
   So. 2d at 10 n.2 (“One example [of such a special circumstance] would be when the
   insurer claims that the insured did not provide sufficient notice of the claim and
   therefore breached an assistance and cooperation clause. In such circumstances, we
   believe the courts may entertain a declaratory action seeking a determination of a
   factual issue upon which the insurer's duty to defend depends”); Acosta, Inc. v. Nat'l
   Union Fire Ins. Co., 39 So. 3d 565, 574-75 (Fla. Dist. Ct. App. 2010) (“Acosta”) (where
   policy contained a prior litigation exclusion, it was proper to consider the complaint
   from a previously-filed action); Nateman, 544 So. 2d at 1027 (considering facts
   outside the complaint because the defendant in the underlying action was clearly not

                                        Page 20 of 28
Case 9:17-cv-80213-KAM Document 87 Entered on FLSD Docket 04/12/2019 Page 21 of 28



         Mt. Hawley argues that resort to extrinsic evidence is appropriate to determine

   whether the Policy Holders complied with the conditions of coverage under the

   Tenants and Contractors Endorsement. Citing Higgins, Acosta and Keen, Mt. Hawley

   asserts, “Florida law sanctions consideration of extrinsic evidence on the issue of

   Defendants’ compliance with the conditions precedent for coverage under the

   Conditions of Coverage Endorsement because the Frye Amended Complaint omits

   reference to uncontroverted facts that, if pled, clearly establish there is no coverage

   under the Mt. Hawley policy.”73

   Analysis of Coverage

         Here, the Policy’s Tenants and Contractors Endorsement, in pertinent part,

   excuses Mt. Hawley from defending the Frye Action if (a) Frye’s injuries arose directly

   or indirectly from Uncle Mick’s occupation, use or maintenance of the leased

   premises and (b) Confier, Uncle Mick’s primary commercial general liability insurer,



   insured by the insurer and “[t]he insurer is not obligated to provide a defense for a
   stranger merely because the plaintiff alleges that the defendant is an insured or
   alleges facts which, if true, would make the defendant an insured”); Composite
   Structures, Inc. v. Cont'l Ins. Co., 560 F.App’x 861, 866 (11th Cir. 2014) (“Composite
   Structures”) (considering the “uncontroverted date of written notice [sent from the
   insured to the insurer] when determining [insurer’s] duty to defend because the date
   of written notice to the insurance company is not a fact that would normally be
   alleged in the complaint”); compare with Mid-Continent Casualty Company v. Gozzo
   Development, Inc., 17-CV-80362, 2017 WL 3578846, at *2–3 (S.D. Fla. 2017) (“Gozzo”)
   (court declined to consider extrinsic evidence to determine whether Defendants had
   formed a joint venture where policy had a joint venture exclusion, and Defendants
   did not allege or concede they had formed a joint venture).
         73
              DE 81 at 6.

                                       Page 21 of 28
Case 9:17-cv-80213-KAM Document 87 Entered on FLSD Docket 04/12/2019 Page 22 of 28



   does not agree to defend and indemnify Uncle Mick’s for bodily injury on a primary

   basis under a policy with limits equal to or greater than $1,000,000.74 Mt. Hawley

   argues that because it is undisputed that Uncle Mick’s did not have insurance with the

   required limits, and Confier has not agreed to defend and indemnify Defendants,

   summary judgment in its favor is appropriate. However, by its terms, the Tenants

   and Contractors Endorsement excludes coverage only if Frye’s injuries arose directly

   or indirectly from Uncle Mick’s “occupation, use or maintenance of” the leased

   property. The parties hotly dispute whether Frye’s injuries can be reasonably

   interpreted as arising directly or indirectly from Uncle Mick’s occupation, use or

   maintenance of the leased property.

         There is nothing in the Frye Complaint that obviously resolves this question. It

   alleges Frye was a business invitee lawfully on the premises when he was attacked,

   assaulted and battered resulting in significant personal injury.75 The Complaint, in

   turn, defines “premises” as the Jupiter Plaza as a whole:

         Defendants, ARTHUR R. ROEBUCK, III & PATRICIA R. SWINDLE TRS owned,
         operated, maintained and controlled the premises known as JUPITER
         WEST PLAZA. Said plaza is located at 6671 W. Indiantown Road, Jupiter,
         FL 33458 (Hereinafter the “Premises”).

   Am. Complaint, ¶ 5. The Amended Complaint also alleges that all of the named

         74
             DE 1-1 at 46. It is undisputed that Uncle Mick’s commercial general liability
   insurer, Conifer, has not agreed to defend and indemnify, on a primary basis, the
   Policy Holders against the claims asserted against them in the Frye action under a
   policy with limits equal to or greater than the limits of the Mt. Hawley Policy.
         75
              DE 72-2 (Amended Complaint), ¶ 9.

                                       Page 22 of 28
Case 9:17-cv-80213-KAM Document 87 Entered on FLSD Docket 04/12/2019 Page 23 of 28



   defendants “leased, operated, possessed, controlled, and/or maintained the premises

   including the parking lot.”76 The Amended Complaint therefore makes generalized

   allegations of negligence against all of the Insureds and Uncle Mick’s for their

   individual and collective ownership, operation, maintenance, and control of the

   Jupiter West Plaza, as a whole.

         The Policy Holders point to the following facts that they claim demonstrate

   that Frye’s injuries did not arise from Uncle Mick’s occupation, use or maintenance of

   the leased property:

   •     Prior to the altercation in the parking lot, Frye had never seen or known any of
         the persons involved in the altercation.

   •     The assailant, Cleary, was not know to Uncle Mick’s prior to the altercation.

   •     The altercation did not occur in Uncle Mick’s, did not start in Uncle Mick’s, and
         did not involve any employees of Uncle Mick’s.

   •     Frye was attacked in an area not controlled by Uncle Mick’s and which Uncle
         Mick’s had no obligation to maintain, light, or provide security.

         Thus, the Policy Holders maintain that the incident was motivated by Frye’s

   decision to act as a good Samaritan and not as a consequence of any operation of

   Uncle Mick’s. Therefore, whether Frye’s injuries arose directly or indirectly from the

   operation of Uncle Mick’s is disputed.




         76
            Am. Compl. ¶ 10 (Uncle Mick’s), ¶ 16 (Jupiter West Plaza), ¶ 22 (Arthur R.
   Roebuck III & Patricia R. Swindle), ¶ 28 (Riviera Trading and Marketing, Inc. d/b/a
   Jupiter West Plaza), ¶ 37 (Scribe Enterprises, Inc. d/b/a Jupiter West Plaza).

                                        Page 23 of 28
Case 9:17-cv-80213-KAM Document 87 Entered on FLSD Docket 04/12/2019 Page 24 of 28



         Mt. Hawley takes a different view. It asserts that by including bodily injury

   that arises indirectly from the tenant’s operations of any kind, occupation or use of

   the leased premises, the Mt. Hawley Policy’s Tenants and Contractors Endorsement

   includes even those claims that may not in a direct, clear or obvious way arise from

   Uncle Mick’s occupation or use of the leased premises. “If Frye had not been at the

   bar that night, and if he had not parked his car behind Uncle Mick’s in spaces that

   Defendants permitted their tenant Uncle Mick’s patrons to use, this altercation would

   not have occurred. However, it did and Frye’s injuries were a result of it.”77 It

   points to the following facts that it claims support its position:

   •     The events on the night in question all involved persons who were business
         invitees of Uncle Mick’s.78
   •     Frye’s sole reason for being there that night was to go to Uncle Mick’s.

   •     The altercation broke out in the parking lot used by Uncle Mick’s customers,
         between two of its patrons who moments earlier had been inside the bar.

   •     While Cleary and his girlfriend were arguing in the parking lot, Frye exited the
         bar and yelled something at Cleary. That was when the altercation between
         Cleary and Frye began, resulting in Frye being stabbed by Cleary.

         77
              DE 81 at 4-5.
         78
             It is disputed, but Mt. Hawley asserts that “[t]he argument between Cleary
   and Frye that led to the altercation between Cleary and Frye started in the bar and
   continued out into the parking lot.” DE 81 at 4. Cleary’s girlfriend has averred that,
   “[w]hile on the premises at Uncle Mick’s, I saw a man who was later identified as
   Leslie Frye be aggressive with other customers inside the bar. Paul Cleary and Shawn
   Budd tried to calm Mr. Frye, and bought him a beer. . . While Paul Clear[y] and I
   were arguing in the parking lot, Mr. Frye exited Uncle Mick’s through the rear door,
   and yelled something at Paul. This led to a confrontation between Mr. Frye and Paul
   Cleary there in the parking lot of Uncle Mick’s.” See Ashley Viner Affidavit (DE 72-
   13), ¶¶ 6, 7, 11, 12. These facts are disputed.

                                         Page 24 of 28
Case 9:17-cv-80213-KAM Document 87 Entered on FLSD Docket 04/12/2019 Page 25 of 28



   •     Uncle Mick’s pays a common area maintenance fee to its landlord to use the
         parking lot and patrons of Uncle Mick’s are authorized to use the parking lot
         when visiting the bar.

   •     Frye had parked his van in the parking lot before entering the bar, and was on
         his way back to his vehicle when the altercation broke out.

   •     The parking lot where the altercation occurred is under video surveillance by
         Uncle Mick’s.

   •     The altercation giving rise to Frye’s claim occurred while the bar was open for
         business.

         Mt. Hawley argues that these facts are enough to conclude that Frye’s bodily

   injury arose, at the very least, indirectly, from Uncle Mick’s operation of its business

   and use of the premises. Mt. Hawley argues that “the addition of the adverb

   ‘indirectly’ after the phrase ‘arising out of’ broadens the scope of the endorsement’s

   application such that the endorsement applies whenever a bodily injury claim arises

   in any manner from the tenant’s occupation or use of the leased premises, or from

   such tenant’s operations of any kind.”79

         The Florida Supreme Court has instructed:

         The term “arising out of” is broader in meaning than the term “caused
         by” and means “originating from,” “having its origin in,” “growing out
         of,” “flowing from,” “incident to” or ‘having a connection with....
         [T]his requires more than a mere coincidence between the conduct ...
         and the injury. It requires some causal connection, or relationship....
         But it does not require proximate cause.80

         79
              DE 81 at 5.
         80
             Taurus Holdings, Inc. v. U.S. Fid. & Guar. Co., 913 So. 2d 528, 539–40 (Fla.
   2005) (alterations added; internal quotation marks and citations omitted); see also,
   James River Ins. Co. v. Ground Down Engineering, Inc., 540 F.3d 1270, 1275 (11th Cir.

                                        Page 25 of 28
Case 9:17-cv-80213-KAM Document 87 Entered on FLSD Docket 04/12/2019 Page 26 of 28



            The phrase “arising out of” is not ambiguous and should be interpreted

   broadly.81 All that is required is some connection or link between Uncle Mick’s and

   the injury.82 Therefore, to be clear, the Policy’s Tenants and Contractors

   Endorsement excluding coverage is applicable to Frye’s bodily injury claims if Frye’s

   injuries directly or indirectly originated from, flowed from or is connected to Uncle

   Mick’s occupation, use or maintenance of the leased property.

            This question brings the Court back full circle. Consideration of extrinsic facts

   to determine the applicability of the Tenants and Contractors Endorsement is only

   appropriate in “exceptional cases” where the Court may craft an equitable remedy

   when it is manifestly obvious to all involved that the actual facts place the claims

   outside the scope of coverage.83 While it is undisputed that Uncle Mick’s primary

   commercial general liability insurer did not agree to defend and indemnify Uncle

   Mick’s in the Frye action under a policy with limits equal to or greater than the limits


   2008).
            81
             Id. (internal citations omitted); Mt. Hawley Ins. Co. v. Dania Distribution
   Centre, Ltd., 763 F. Supp. 2d 1359, 1365 (S.D. Fla. 2011) (injuries alleged in
   complaint were caused by the dispersal of pollutants and fall squarely within the
   pollution exclusion clause).
            82
            Taurus, 913 So.2d at 533 (citing Government Employees Ins. Co. v. Novak,
   453 So.2d 1116, 1119 (Fla. 1984)).
            83
            Stephens, 749 F.3d at 1323-34 quoting First Specialty Ins. Corp. v. 633
   Partners, Ltd., 300 F.App’x 777, 786 (11th Cir. 2008); accord, Gozzo, 2017 WL
   3578846, at *3 (refusing to consider evidence beyond the underlying complaint in
   determining the duty to defend where the proffered evidence was “not the type of
   obvious and objective fact that clearly precludes coverage”).

                                          Page 26 of 28
Case 9:17-cv-80213-KAM Document 87 Entered on FLSD Docket 04/12/2019 Page 27 of 28



   of the Mt. Hawley policy, it is not undisputed or obvious that Frye’s injuries directly

   or indirectly originated from, flowed from or is connected to Uncle Mick’s

   occupation, use or maintenance of the leased property - an important qualifier for

   application of the Tenants and Contractors Endorsement. Therefore, this is not the

   type of case where it is “manifestly obvious to all involved that the actual facts

   placed the claims outside the scope of coverage,” and therefore this Court may not

   consider extrinsic facts outside the Underlying Complaint in determining Mt. Hawley’s

   duty to defend.84 Accordingly, Mt. Hawley is not entitled to a declaratory judgment

   that there is no coverage under the Policy for the claims asserted by Frye in the

   underlying liability action. Therefore, it is hereby

         ORDERED AND ADJUDGED that Defendants’ Motion for Partial Summary

   Judgment on the Complaint for Declaratory Relief [DE 70] is granted. Mt. Hawley has

   a continuing duty to defend the claims against the Policy Holders set forth in the

   underlying Frye Complaint. Plaintiff Mt. Hawley Insurance Company’s Dispositive

   Motion for Summary Judgment [DE 71] is denied. This matter is stayed as to Mt.

   Hawley’s obligation to indemnify its Policy Holders in the Underlying Litigation. The

   Clerk is directed to close this case for administrative purposes. Any party may




         84
              See, Stephens, 749 F.3d at 1323, Gozzo, 2017 WL 3578846, at *3.

                                        Page 27 of 28
Case 9:17-cv-80213-KAM Document 87 Entered on FLSD Docket 04/12/2019 Page 28 of 28



   move to reopen this case when the issue of a duty to indemnify becomes ripe.

          DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County,

   Florida, this 11th day of April, 2019.

                                      _________________________
                                      KENNETH A. MARRA
                                      United States District Judge




                                            Page 28 of 28
